                Case 20-50601-LSS         Doc 55      Filed 10/15/20     Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:

BOY SCOUTS OF AMERICA                     :                    Chapter 11
AND DELAWARE BSA, LLC,                    :                    Case No. 20-10343-LSS
            Debtors                       :
__________________________________________:                    Jointly Administered
HARTFORD ACCIDENT AND INDEMNITY           :
COMPANY and FIRST STATE INSURANCE         :
COMPANY,                                  :                    Case No. 20-50601-LSS
                        Plaintiffs        :
                                          :
                   v.                     :
                                          :
BOY SCOUTS OF AMERICA, et al.             :
                        Defendants        :

                         NOTICE OF APPEARANCE AND REQUEST
                           FOR ALL NOTICES AND PLEADINGS

         Please enter appearance of Louis J. Rizzo Jr., Esquire as attorney for (1) Travelers

Casualty and Surety Company, Inc. (f/k/a Aetna Casualty & Surety Company), (2) St. Paul

Surplus Lines Insurance Company, and (3) Gulf Insurance Company, parties-in interest in the

above-captioned matter.

         Pursuant to Bankruptcy Rules 2002(g), 2015(c), and 3017(a), the undersigned

requests that Louis J. Rizzo, Jr., Esquire receive copies of all notices, reports, motions, briefs,

memoranda, pleadings, proposed plan, disclosure statements, proposed orders, and any other

documents filed in the above-referenced matter. All such documents should be served upon the

following:

                               Louis J. Rizzo, Jr., Esquire
                               REGER RIZZO & DARNALL LLP
                               1521 Concord Pike, Suite 305
                               Brandywine Plaza West
                               Wilmington, DE 19803
                               Email: lrizzo@regerlaw.com
               Case 20-50601-LSS         Doc 55     Filed 10/15/20     Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that the foregoing demand includes notices

of applications, motions, petitions, and pleadings, whether formal or informal, whether written

or oral, and whether transmitted or conveyed by hand delivery, telephone, telephone,

telex, telecopy, facsimile or otherwise, which affects the Debtors or the property of the Debtors.

       Dated at Wilmington, Delaware, this 15th day of October, 2020.

                                             REGER RIZZO & DARNALL LLP


                                             /s/ Louis J. Rizzo, Jr., Esquire
                                             Louis J. Rizzo, Jr., Esquire (#3374)
                                             1521 Concord Pike, Suite 305
                                             Brandywine Plaza West
                                             Wilmington, DE 19803
                                             (302) 477-7100
                                             Email: lrizzo@regerlaw.com

                                             Attorney for Defendants,
                                             Travelers Casualty and Surety Company,
                                             Inc. (f/k/a Aetna Casualty & Surety
                                             Company), St. Paul Surplus Lines Insurance
                                             Company and Gulf Insurance Company

Dated: October 15, 2020
               Case 20-50601-LSS         Doc 55    Filed 10/15/20     Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Louis J. Rizzo, Jr., Esquire, attorney for defendants Travelers Casualty and Surety

Company, Inc. (f/k/a Aetna Casualty & Surety Company) (“Travelers C and S”), St. Paul Surplus

Lines Insurance Company (“St. Paul”) and Gulf Insurance Company’s (“Gulf’s”) (collectively,

“Travelers”), certifies that on this 15th day of October 2020, he caused the attached Notice of

Appearance and Request for all Notices and Pleadings to be electronically filed with the Court.

Service of same will be made upon all counsel via the Court’s ECF system.

                                             REGER RIZZO & DARNALL LLP


Dated: October 15, 2020                      /s/ Louis J. Rizzo, Jr., Esquire
                                             Louis J. Rizzo, Jr., Esquire (#3374)
                                             1521 Concord Pike, Suite 305
                                             Brandywine Plaza West
                                             Wilmington, DE 19803
                                             (302) 477-7100
                                             Email: lrizzo@regerlaw.com

                                             Attorney for Defendants,
                                             Travelers Casualty and Surety Company,
                                             Inc. (f/k/a Aetna Casualty & Surety
                                             Company), St. Paul Surplus Lines Insurance
                                             Company and Gulf Insurance Company
